Citation Nr: 9934814	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, to include as secondary to 
Agent Orange exposure.

6.  Entitlement to service connection for a kidney disorder, 
to include as secondary to Agent Orange exposure.

7.  Entitlement to service connection for a bladder disorder, 
to include as secondary to Agent Orange exposure.

8.  Entitlement to service connection for a liver disorder, 
to include as secondary to Agent Orange exposure.

9.  Entitlement to service connection for a lymphatic 
disorder, to include as secondary to Agent Orange exposure.

10.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to Agent Orange exposure.

11.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to Agent Orange exposure.

12.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to Agent Orange exposure.

13.  Entitlement to service connection for a bilateral upper 
extremity disorder, with paralysis of the upper radicular 
group, to include as secondary to Agent Orange exposure.

14.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to Agent Orange exposure.

15.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to Agent 
Orange exposure.

16.  Entitlement to service connection for organic brain 
syndrome, to include as secondary to Agent Orange exposure.

17.  Entitlement to service connection for soft tissue 
sarcoma, to include as secondary to Agent Orange exposure.

18.  Entitlement to service connection for bone cancer, to 
include as secondary to Agent Orange exposure.

19.  Entitlement to service connection for melanoma, to 
include as secondary to Agent Orange exposure.

20.  Entitlement to service connection for loss of muscles in 
the lower extremities, to include as secondary to Agent 
Orange exposure.

21.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

22.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a psychiatric disorder as a 
result of VA treatment.

23.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for an intestinal disorder as a 
result of VA treatment.

24.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for loss of reproductive power as a 
result of VA treatment.

25.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a kidney and bladder disability 
as a result of VA treatment.

26.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for bed sores as a result of VA 
treatment.

27.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for arthritis as a result of VA 
treatment.

28.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for progressive muscle atrophy as a 
result of VA treatment.

29.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for cardiovascular disease, 
including hypertension, as a result of VA treatment.

30.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of regular aid and attendance or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in October 1993, June 1994, September 
1994, February 1995, and July 1995.

In a November 1996 decision, the Board denied all of the 
veteran's claims on appeal.  The veteran appealed this case 
to the United States Court of Appeals for Veterans Claims 
(Court), and, in an March 1998 order, the Court denied the 
veteran's January 1998 motion to compel the Secretary of 
Veterans Affairs (Secretary) to accept his offer of 
settlement but granted the Secretary's January 1998 motion to 
vacate the November 1996 Board decision in its entirety and 
remand the case back to the Board for further development. 


REMAND

In the January 1998 motion to vacate, granted by the Court in 
March 1998, the Secretary indicated that, prior to further 
action on the veteran's claims, treatment records from the 
Columbia, Missouri VA Medical Center (VAMC) dated from 
October 1993 to November 1994 should be obtained and added to 
the record.  As the Secretary described such records as 
"pertinent" without specifying the claims to which these 
records are pertinent, the Board finds that, in order to 
provide the veteran full consideration, action on all of his 
claims should be deferred until the requested development is 
completed in compliance with the Court's remand.

Also, the motion to vacate which was granted by the Court 
indicates that any further action on the veteran's claims 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) should 
include consideration of the United States Supreme Court's 
holding in Gardner v. Brown, 513 U.S. 115 (1994), which 
invalidated the portion of the regulation implementing 38 
U.S.C.A. § 1151 that required the element of fault.  But see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) (indicating that 
a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).

Furthermore, the motion to vacate which was granted by the 
Court indicates that, on remand, a further examination, 
addressing all of the veteran's service-connected 
disabilities, should be conducted in conjunction with the 
claim of entitlement to SMC by reason of being in need of 
regular aid and attendance or on account of being housebound.  
As indicated in a February 1995 rating decision, these 
disorders include residuals of a fracture of the first lumbar 
vertebra, residuals of a fracture of the left humerus, and 
residuals of a fracture of the right fibula; all of these 
disorders are currently evaluated as noncompensably (zero 
percent) disabling.

A review of the claims file also reveals that, in his July 
1995 Substantive Appeal, the veteran requested a VA Travel 
Board hearing.  He was scheduled for several hearings before 
RO personnel but failed to report for such hearings.  
However, there is no indication that the veteran has been 
scheduled for a VA Travel Board hearing to date, and the 
record is also devoid of any indication that he has withdrawn 
his request for a VA Travel Board hearing to date.

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Columbia 
VAMC and request all records of treatment 
of the veteran on or after October 1993.  
All records received by the RO should be 
added to the claims file.

2.  Then, the RO should afford the 
veteran a VA examination in conjunction 
with the claim of entitlement to SMC by 
reason of being in need of regular aid 
and attendance or on account of being 
housebound.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  
The examiner should discuss the nature 
and severity of all of the veteran's 
service-connected disabilities, as noted 
in the claims file, and should provide an 
opinion as to whether those disabilities 
render the veteran in need of regular aid 
and attendance or housebound.  All 
opinions and conclusions expressed should 
be supported by a complete rationale in a 
typewritten report.

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

4.  The RO should then contact the 
veteran so as to determine whether he 
still seeks a VA Travel Board hearing.  
If so, he should be scheduled for a 
hearing before a Board member at the 
earliest date practicable; the transcript 
from that hearing should be added to the 
claims file, and the RO should then 
proceed to paragraph 5.  If not, or if 
the veteran requests a hearing but fails 
to appear for that hearing, the RO should 
proceed to paragraph 6. 

5.  The RO should then review the VA 
Travel Board hearing transcript and 
determine whether, on the basis of the 
veteran's testimony, any further 
development is requested above and beyond 
that detailed in this REMAND.  If so, 
such development should be accomplished 
prior to further action by the RO.

6.  Then, after completing any further 
development deemed necessary in light of 
the requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disorder, a thoracic spine disorder, a 
lumbar spine disorder, a respiratory 
disorder, a cardiovascular disorder, a 
kidney disorder, a bladder disorder, a 
liver disorder, a lymphatic disorder, a 
bilateral knee disorder, a bilateral 
ankle disorder, a bilateral foot 
disorder, a bilateral upper extremity 
disorder, bilateral hearing loss, PTSD, 
organic brain syndrome, soft tissue 
sarcoma, bone cancer, melanoma, and loss 
of muscles in the lower extremities, all 
to include as secondary to Agent Orange 
exposure; whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a left 
knee disorder; entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a 
psychiatric disorder, an intestinal 
disorder, loss of reproductive power, a 
kidney and bladder disability, bed sores, 
arthritis, progressive muscle atrophy, 
and cardiovascular disease as a result of 
VA treatment; and entitlement to SMC by 
reason of being in need of regular aid 
and attendance or on account of being 
housebound.  If the determination of any 
of these claims remains unfavorable to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time to respond 
before the case is returned to the Board.

The purpose of this remand is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required on the part of the veteran 
until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


